Citation Nr: 0736059	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-13 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for sleep apnea, to include 
as secondary to asthma.

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to asthma.

3.  Entitlement to an evaluation in excess of 60 percent for 
asthma prior to December 1, 2001 and effective January 3, 
2004 to May 8, 2006, and in excess of 30 percent from 
December 1, 2001 to January 3, 2004.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1984 to 
August 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied an evaluation in excess of 30 
percent for asthma and denied service connection for sleep 
apnea, to include as secondary to asthma; finding that the 
veteran had not submitted new and material evidence to reopen 
the claim. 

Irrespective of the RO's action, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claim of service connection for sleep apnea.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The RO subsequently granted an increased rating of 60 percent 
for asthma effective November 20, 2000 to December 1, 2001, 
and effective January 3, 2004, and a 100 percent rating 
effective May 8, 2006.  The 100 percent rating is considered 
a total grant of benefits sought on appeal.  As the 30 and 60 
percent ratings are less than total, and the veteran has not 
indicated that he is satisfied with those ratings, the 
increased rating claim for asthma for the appeal period prior 
to May 8, 2006 is still before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993). 

The veteran was scheduled for a January 2006 RO hearing but 
canceled his request.

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran waived RO consideration of 
the new evidence.
FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for sleep apnea to include as secondary to asthma 
in October 1999.  The veteran did not appeal the decision.

2.  Evidence received since the final October 1999 decision 
bears directly and substantially upon the service connection 
claim for sleep apnea, to include as secondary to asthma, is 
neither cumulative nor redundant, and is so significant that 
it must be considered in order to fairly decide the merits of 
this claim.

3.  The competent medical evidence of record indicates that 
the veteran's sleep apnea is not related to service or his 
service-connected asthma.

4.  Prior to December 1, 2001, the veteran's asthma was 
characterized by occasional severe exacerbations not as 
frequent as weekly, and occasional use of steroids. 

5.  For the period December 1, 2001 through January 2, 2004, 
the veteran's asthma is characterized by FEV-1 no lower than 
72 percent predicted, FEV-1/FVC no lower than 68 percent, 
occasional exacerbations not as frequent as once a month, and 
occasional use of corticosteroids, no more than one or two 
times per year.

6.  From January 3, 2004, resolving all doubt, the veteran's 
asthma is characterized by more than one attack per week with 
episodes of respiratory failure; required daily use of 
systemic (oral or parenteral) high dose of corticosteroids; 
FEV-1 no lower than 70 percent, and FEV-1/FVC no lower than 
66 percent.  


CONCLUSIONS OF LAW

1.  New and material evidence having been received since the 
October 1999 RO decision, the claim for entitlement to 
service connection for sleep apnea, to include as secondary 
to asthma is reopened.  38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).

2.  Sleep apnea was not incurred in or aggravated by service 
and is not proximately due to a service-connected disability.  
38 U.S.C.A. §§ 1131, 5103A, 5107, (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2007).

3.  The criteria for an evaluation in excess of 60 percent 
for asthma prior to December 1, 2001, and in excess of 30 
percent effective December 1, 2001 to January 2, 2004 have 
not been met. 38 U.S.C.A. § 1155 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6602 
(2007).

4.  Resolving all doubt, the criteria for a 100 percent 
evaluation for asthma effective January 3, 2004 have been 
met. 38 U.S.C.A. § 1155 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.102, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

The RO originally denied entitlement to service connection 
for sleep apnea in October 1999, on the basis that there was 
no evidence of sleep apnea in service or a relationship to 
the veteran's service-connected asthma.  The veteran did not 
appeal this decision and it became final.  38 U.S.C.A. § 7105 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2007).  

The veteran filed a claim to reopen entitlement to service 
connection for sleep apnea, to include as secondary to 
asthma, in June 2001.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence received since the last final October 1999 rating 
decision consists of VA medical records dated from 2001 to 
2006 and three medical opinions on whether the veteran's 
sleep apnea is related to service or caused or aggravated by 
his service-connected asthma. 

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it bears directly 
and substantially upon the issue of service connection for 
sleep apnea.  Specifically, the medical opinions relate to 
the etiology of the veteran's sleep apnea and any possible 
relationship to service or the service-connected asthma.  
This evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
This information constitutes new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a)(effective prior to August 
29, 2001); and the service connection claim for sleep apnea 
to include as secondary to asthma is reopened.  38 U.S.C.A. § 
5108.

The veteran's claim to reopen service connection for sleep 
apnea to include as secondary to asthma based on new and 
material evidence has been considered with respect to VA's 
duty to notify and assist.  Given the favorable outcome noted 
above, however, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2005 and 
March 2006, subsequent to the initial adjudication.  While 
the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claims were 
subsequently readjudicated in supplemental statements of the 
case dated in June 2005 and May 2006, following the provision 
of notice. The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service connection

The veteran seeks service connection for sleep apnea, to 
include as secondary to asthma.  He submitted medical 
articles on the relationship between sleep apnea and asthma 
in support of his claim.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows the veteran started to receive treatment for 
sleep apnea in April 1999 (and possibly as early as 1996) and 
continued to seek treatment through 2006.  Thus, the presence 
of a current sleep apnea disability is established.

The next issue is whether there is evidence of any in-service 
incurrence of sleep apnea.  The service medical records are 
negative for any findings of sleep apnea but a February 1986 
record notes a finding of poor sleep with shortness of breath 
and wheezing.  There are multiple records showing treatment 
for asthma.

As the record shows a current diagnosis of sleep apnea and an 
in-service finding of poor sleep with shortness of breath and 
wheezing the determinative issues are whether there is any 
relationship between these or any relationship between the 
sleep apnea and service-connected asthma.

A February 2002 VA examiner found that the veteran's sleep 
apnea was not a service-associated medical issue, noting that 
there was no reference made to sleep apnea in the service 
medical records or until many years after service.  There are 
no other medical opinions addressing whether the sleep apnea 
is related to service.  However, a December 2002 VA 
pulmonologist outpatient treatment record notes the veteran 
had persistent episodes of nocturnal dyspnea since the 
previous summer due to smog and poor air quality near where 
he lived.  

There is no medical evidence relating the veteran's sleep 
apnea to service.  Additionally, there is no evidence of 
continuity of symptomatology of this disability from service 
or during the more than 10 years before this disability was 
shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).   Based 
on these findings, the preponderance of the evidence shows no 
relationship between sleep apnea and service.

As to the issue of whether there is a relationship between 
the sleep apnea and asthma, there are multiple medical 
opinions finding that sleep apnea can aggravate asthma, but 
not the other way around.  A November 2001 VA examiner noted 
that asthma is exacerbated by sleep apnea.  An April 2002 VA 
medical record notes that the veteran woke up frequently due 
to shortness of breath.  A July 2002 VA emergency record also 
shows the veteran's history of asthma presented with sleep 
apnea.  

In May 2006, a QTC specialist provided an opinion that it was 
medically impossible to relate the current diagnosis of sleep 
apnea to asthma.  The examiner noted that asthma does not 
cause obstructive sleep apnea, which might be central (brain 
dysfunction) or much more commonly due to excess 
hypopharyngeal tissue, often associated with obesity.  The 
examiner noted that it was possible that his asthma might be 
worsened by obstructive sleep apnea, but not vice versa.  
Obstruction reportedly was caused by the neck soft tissue 
while asthma was constriction of the small airways in the 
lungs. 

The only positive medical evidence relating sleep apnea to 
asthma consists of the medical literature submitted by the 
veteran reflecting studies showing that asthma can promote 
sleep apnea.  This evidence, however, only raises a 
possibility of a relationship between the service-connected 
asthma and sleep apnea, and does not show any actual 
relationship in the veteran's case. See Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991).

The negative evidence in this case outweighs the positive 
evidence.  Although the veteran has argued that his current 
sleep apnea is related to service or the service-connected 
asthma, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the veteran's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, which shows that there is no relation between the 
veteran's sleep apnea and service or the service-connected 
asthma.  Competent medical experts make this opinion and the 
Board is not free to substitute its own judgment for those of 
such experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the service 
connection claim for sleep apnea, to include as secondary to 
asthma; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

Increased rating

The RO originally granted service connection for asthma in 
June 1990, assigning a 10 percent rating effective May 5, 
1989.  This rating was confirmed in May 1995.  In October 
1999, the RO assigned an increased rating of 30 percent for 
asthma, effective December 15, 1998.  

The veteran filed an increased rating claim for asthma in 
June 2001.  The RO denied the claim in February 2002 but, in 
June 2005, assigned an increased rating of 60 percent for 
asthma effective November 20, 2000 to December 1, 2001, and 
effective from January 3, 2004.  The 30 percent rating 
remained effective for the time period between December 1, 
2001 and January 3, 2004.  A 100 percent rating later was 
assigned in May 2006 effective May 8, 2006, which is 
considered a total grant of benefits from that time forward.  
The veteran has not indicated that he is satisfied with the 
less than total ratings for the various time frames prior to 
May 8, 2006.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The veteran's asthma is rated under 38 C.F.R. § 4.97 
Diagnostic Code (DC) 6602.  

Prior to December 1, 2001, the veteran's asthma is rated as 
60 percent disabling.  In order to get the next higher 100 
percent rating under DC 6602, the medical evidence must show 
Forced Expiratory Volume in one second (FEV-1) less than 40 
percent predicted, or; the ratio of FEV-1 to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; more than one 
attack per week with episodes of respiratory failure, or 
required daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  Under 
VA's rating procedures, the post-bronchodilator value 
provides the ideal estimate of the veteran's best possible 
functioning and assures consistent evaluations. See 61 Fed. 
Reg. 46,720 (Sept. 5, 1996).

Pulmonary function tests (PFT's) were not provided for the 
appeal period prior to December 1, 2001; so the medical 
evidence cannot support values low enough to be less than 40 
percent predicted for FEV-1 or FEV-1/FVC.  The medical 
evidence also does not show more than one attack per week 
with episodes of respiratory failure.  An April 2001 private 
emergency room record notes the veteran was seen for asthma 
and shortness of breath and had a prior severe exacerbation 
of asthma five months prior; but there is no medical 
documentation of this occurring more than once a week.  A 
September 2001 VA medical record shows no recent 
exacerbations.  A November 2001 VA examination report noted 
that the veteran had not been hospitalized for asthma in the 
last year and that his last acute asthma attack was in 1990.

Additionally, the medical evidence does not show that the 
veteran required daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications.  
A February 2001 VA medical record notes the veteran's asthma 
required more frequent steroid bursts.  It was not reported 
to be daily.  An April 2001 private medical record noted that 
the veteran last used steroids for severe exacerbation of 
asthma five months prior.  An April 2001 VA primary care 
outpatient note shows the veteran was given a prednisone pack 
to take for refractory exacerbations only.  The prescription 
for prednisone was listed on a May 2001 VA medical record 
including the number of tablets to take per day.  While the 
prescription included use of prednisone on a daily basis, 
this was to be used on an as needed basis and there is no 
evidence the veteran actually used the prednisone daily 
during this time frame.  In June 2001, a VA medical record 
shows that the veteran was a severe asthmatic requiring a 
home nebulizer.  A November 2001 VA examination report notes 
the veteran had taken prednisone on an as needed basis and 
was not taking it at that time.  

The medical evidence demonstrates that the veteran did not 
meet the criteria for a rating higher than 60 prior to 
December 1, 2001.

For the period December 1, 2001 through January 2, 004, a 30 
percent rating is assigned for the veteran's asthma.  In 
order to get the next higher 60 percent rating under DC 6602, 
the medical evidence must show FEV-1 of 40 to 55 percent 
predicted, or FEV- 1/FVC of 40 to 55 percent, or at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids. 

None of the medical evidence during this time period 
indicates that the veteran's PFT's ever showed values low 
enough to be between 40 and 55 percent predicted for FEV-1 or 
FEV-1/FVC.  On testing by the VA on December 4, 2001, FEV-1 
was 79 percent of predicted and actual FEV-1/FVC was 70 
percent.  A May 2003 VA PFT showed FEV-1 was 72 percent of 
predicted and actual FEV-1/FVC was 68 percent.

The medical evidence during this timeframe also does not show 
that the veteran required at least monthly visits to a 
physician for required care of exacerbations.  VA medical 
records dated from January 2002 to August 2002 show the 
veteran's asthma was stable and under good control.  An 
August 2002 VA medical record notes the veteran treated 
himself for an asthma attack in July 2002.  A January 2003 VA 
medical record notes the veteran's asthma was under decent 
control.  It was noted in February 2003 that the veteran had 
a recent exacerbation due to stopping his Severant 
medication.  May 2003 and October 2003 VA medical records 
note better and reasonable control of asthma. 

Finally, the medical evidence does not show intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A March 2002 VA medical record 
lists prednisone as one of the veteran's prescription 
medications; and a May 2002 VA medical record notes that the 
veteran's asthma was well-controlled on inhalers, which was 
noted to include steroids.  It was noted that the veteran did 
not need steroids over the winter.  An August 2002 VA medical 
record shows the veteran self-administered a steroid taper 
from July 4, 2002 to July 11, 2002 for an asthma attack.  A 
February 2003 VA medical record shows the plan was for the 
veteran to finish a prednisone taper and to be given a 
prescription for another course for severe symptoms.

These findings do not demonstrate any of the criteria for a 
rating higher than 30 percent for asthma for the period from 
December 1, 2001 through January 2, 2004.

From January 3, 2004 to May 8, 2006, the veteran again was 
assigned a 60 percent rating for his asthma.  Resolving all 
doubt, due to the asthma exacerbations more than once per 
week with episodes of respiratory failure, a 100 percent 
rating is warranted for the veteran's asthma effective from 
January 3, 2004.  The medical evidence shows the veteran's 
symptoms increased during this time period.  A January 4, 
2004 VA emergency room record shows the veteran presented 
with asthma exacerbation, which began four days prior with 
upper respiratory infection symptoms.  A January 14, 2004 VA 
medical record notes the veteran's asthma was uncontrolled.  
A September 30, 2004 VA emergency room record shows the 
veteran was seen in urgent care for complaints of asthma 
symptoms and shortness of breath.  The next day, on October 
1, 2004, a VA emergency room record shows the veteran 
returned with complaints of coughing and wheezing.  He was 
started on intravenous medication, which helped his 
breathing.  A March 2005 VA medical record notes the veteran 
had persistent symptoms of asthma and repeated exacerbations 
despite fluticasone and formoterol.  A separate March 2005 VA 
medical record shows the veteran's exacerbation was triggered 
by an upper respiratory infection.  A May 2005 VA medical 
record noted that the veteran's asthma symptoms were stable.  
In July 2005, a VA emergency room record shows the veteran 
had audible wheezes and shortness of breath.  It was noted 
that he had asthma attacks three times a day.  A December 
2005 VA emergency room record shows the veteran presented 
with increasing shortness of breath and wheezing.  The 
assessment was upper respiratory infection/bronchitis with 
asthma exacerbation.  A January 2006 VA emergency room record 
shows the veteran had complaints of his asthma flaring up.  
He stated that his breathing had become worse.  Physical 
examination showed bilateral ronchi and coarse wheezing mild 
to moderate.  It was noted that the veteran was advised that 
he was not in emergent need of intravenous medications.  A 
May 2006 QTC examination report noted the veteran had 
asthmatic attacks weekly and needed to visit a physician to 
control the attacks as often as four times per year.  The 
veteran indicated that he had suffered from respiratory 
failure.

The evidence during this time frame also demonstrates that 
the veteran required daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications which, in and of itself, supports a 100 percent 
rating.  A January 3, 2004 VA medical record noted that the 
veteran had received innumerable courses of steroids for many 
years.  Due to his present exacerbation, the plan was a 
prednisone taper of daily dosage of medication.  A September 
2004 VA medical record shows the veteran stated he was 
currently on a prednisone taper provided by his primary care 
provider.  The plan was to continue the current medications 
as provided by his primary care provider and he received a 
renewal of prednisone taper.  The veteran returned to the 
emergency room the next day indicating that his medications 
were not working.  He requested intravenous steroids, which 
reportedly helped his breathing.  A March 2005 VA medical 
record shows the veteran had an exacerbation of asthma during 
his course of prednisone triggered by an upper respiratory 
infection.  A May 2005 VA medical record shows the veteran's 
symptoms had remained stable and further courses of 
prednisone had not been required.  In July 2005, however, the 
veteran was treated in the VA emergency room with an asthma 
attack for the past three days and audible wheezes with 
shortness of breath.  He was started back on prednisone.  A 
November 2005 VA medical record noted that the veteran was 
doing well but had just taken a dose of prednisone.  A new 
supply was ordered.  A December 2005 VA emergency room record 
shows the veteran had increasing shortness of breath and 
wheezing, having tapered off his prednisone about a week 
prior.  He was given a two-week taper of prednisone with a 
daily dosage.  Overall, in addition to his prednisone 
prescriptions from January 2004 to March 2005, a list of 
prescription medications shows the veteran was prescribed 
daily glucocorticoids from July 27, 2005 to August 26, 2005; 
September 27, 2005 to September 28, 2005; November 7, 2005 to 
November 8, 2005; December 31, 2005 to an undetermined date; 
and from May 8, 2006 to May 9, 2007.  A May 2006 VA medical 
record shows the veteran required immunosuppressive 
medication, inhalation of anti-inflammatory medication, 
steroid therapy daily with the dosage of 20 milligram per 
day, bronchodilator by inhalation daily and bronchodilator by 
mouth daily.  

All in all these findings more closely approximate the 
criteria for a 100 percent rating effective January 3, 2004.  
While the January 2004, March 2005, and January 2006 medical 
records noted that the veteran's asthma exacerbations were in 
part due to upper respiratory infection, the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

A 100 percent rating would not be warranted based on PFT's 
alone during this time, as testing by the VA in February 2004 
showed FEV-1 was 70 percent of predicted and actual FEV-1/FVC 
was 66 percent, both of which are higher than 40 percent.  

As noted, prior to December 1, 2001, a rating higher than 60 
percent for asthma is not warranted.  From December 1, 2001 
to January 3, 2004, a rating higher than 30 percent for 
asthma is not warranted.  The veteran's disability picture 
during this time frame has not been rendered unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of extraschedular evaluations for the disabilities at issue 
for which an increased compensation benefits is sought on 
appeal.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The evidence shows intermittent 
hospital treatment for asthma and symptoms that would 
undoubtedly affect the veteran's employability.  The medical 
evidence during the applicable period, however, does not 
specifically show marked interference with employment; nor 
does the record show frequent periods of hospitalization for 
asthma.  The current schedular criteria adequately compensate 
the veteran for the current nature and extent of severity of 
the disability at issue.  Having reviewed the record with 
these mandates in mind, there is no basis for further action 
on this question.  From January 3, 2004 forward, the veteran 
is receiving a 100 percent rating, which is a total grant of 
benefits; so an extraschedular rating is not considered from 
this date.

To the extent that any additional increased ratings are 
denied; the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

New and material evidence has been submitted to reopen a 
service connection claim for sleep apnea, to include as 
secondary to asthma; and to this extent only the claim is 
granted.

Entitlement to service connection for sleep apnea, to include 
as secondary to asthma, is denied.

Entitlement to an evaluation in excess of 60 percent for 
asthma prior to December 1, 2001, and in excess of 30 percent 
from December 1, 2001 to January 3, 2004, is denied.

Entitlement to an evaluation of 100 percent for asthma 
effective January 3, 2004 is granted, subject to the rules 
and payment of monetary benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


